      Case 20-34408 Document 104-2 Filed in TXSB on 01/15/21 Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

IN RE:                                       §      CASE NO. 20-34408
                                             §
KEIV HOSPITALITY, LLC, ET AL.,               §      CHAPTER 11
                                             §
      DEBTOR                                 §      JOINTLY ADMINISTERED

                              BALLOT FOR:
            KEIV HOSPITALITY, LLC’S PLAN OF REORGANIZATION

       The proposed Debtor’s Plan of Reorganization (the “Plan”) filed by Keiv
Hospitality, LLC on January 15, 2021 can be confirmed by the Court and thereby
made binding on you if it is accepted by the holders of two-thirds in amount and
more than one-half in number of claims in each class voting on the Plan. If the
requisite acceptances are not obtained, the Court may nevertheless confirm the Plan
if the Court finds that the Plan accords fair and equitable treatment to the class or
classes rejecting it and otherwise satisfies the requirements of § 1129(b) of the
Bankruptcy Code.

       To have your vote on the Plan count, you must complete and return this Ballot
as directed below. Only holders of claims in Classes 1, 2, 4 and 5 (each a “Voting
Class”) may vote.
       Case 20-34408 Document 104-2 Filed in TXSB on 01/15/21 Page 2 of 2



                           ACCEPTANCE OR REJECTION OF PLAN

      I hereby certify that I am a Holder of a Claim or Interest in one of the following
classes:

  Check          Class             Claims and Interests                  Status         Dollar Amount of
 One Box                                                                                 Allowed Claim

   [__]         Class 1     Allowed Ad Valorem Tax Claims               Impaired           $__________

   [__]         Class 2     Allowed Deutsche Bank Claim                 Impaired           $__________

                            Allowed Cure Claim of Hilton
   [__]         Class 4                                                 Impaired           $__________
                            Worldwide

   [__]         Class 5     Allowed Unsecured Claims                    Impaired           $__________


       As a Holder of a Claim in a Voting Class, I hereby vote as follows (check only one box):

                                         Accept the Plan

                                        
                                         Reject the Plan

Dated: _____________________ ___, 2021.


______________________________                              ______________________________
Name of Claim Holder                                        Holder’s Address

______________________________                              ______________________________
(signature)                                                 City, State, Zip Code

______________________________
Name and Title of Person Signing
For Claim or Interest Holder

  Ballots accepting or rejecting the Plan must be received by the Debtors by February , 2020, the Voting
   Deadline. Ballots must be received by the Debtors on or prior to the Voting Deadline by (a) mail, (b)
                        overnight delivery, (c) hand delivery, or (d) email, as follows:

                                            OKIN ADAMS LLP
                                        Attn: Timothy L. Wentworth
                                           1113 Vine St., Suite 240
                                            Houston, Texas 77002
                                        twentworth@okinadams.com

  Except as otherwise provided herein, a Ballot will not be counted if it is received by the Debtors after the
  Voting Deadline. Votes will be irrevocable after the Voting Deadline, unless the Court, after application,
                               notice, and hearing, permits a change of vote.

      A BALLOT DOES NOT CONSTITUTE A VALID PROOF OF CLAIM IN THIS BANKRUPTCY CASE.
